Citation Nr: 1002800	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  02-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to April 17, 1998, for 
the award of a total disability rating based on individual 
unemployability (TDIU).






ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975 
and from August 1975 to August 1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In October 2005, the Board decided that an earlier effective 
date was not warranted, and the Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2006, the Veteran's representative 
before the Court and VA's Office of General Counsel entered 
into a Joint Motion to Vacate and Remand the Board's 
decision.  Shortly thereafter, the Court ordered that the 
motion be granted, and the case was returned to the Board.

In November 2006, the Board sent the Veteran a letter 
describing that his representative before the Board, Richard 
A. LaPointe, Esq., had retired from the practice of law.  The 
Board provided the Veteran information about how to appoint a 
Veterans' Service Organization or a different private 
attorney to represent him.  The Veteran has not identified a 
new representative.

In January 2007, and again in December 2007, the Board 
remanded the Veteran's claim.



FINDING OF FACT

Prior to April 17, 1998, the Veteran had a single service-
connected disability, rated as 30 percent disabling, and he 
did not meet the criteria for an extraschedular TDIU.



CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
April 17, 1998, for the award of TDIU have not been met.  38 
U.S.C.A. § 5110 (West. 2002); 38 C.F.R. §§ 3.400, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted the Veteran a TDIU by a September 2001 rating 
action.  The Veteran appealed the June 1, 2001 effective date 
assigned for the TDIU.  By rating action in August 2009, the 
Veteran was assigned a earlier effective date of April 17, 
1998, for award of TDIU.  As shown below, the Board finds 
that an effective date prior to April 17, 1998, is not 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

The RO sent the Veteran VCAA notice regarding effective dates 
in July 2003.  Regardless, since this appeal arises from the 
Veteran's disagreement with the effective date assigned 
following the grant of an increased rating (TDIU), the VCAA 
requires that the Secretary need only provide the Veteran 
with a generic notice after the initial claim for benefits 
has been filed and before the initial decision.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional 
notice is required in the adjudication process because of the 
other forms of notice-such as notice contained in the rating 
decision and statement of the case (SOC)-have already 
provided the claimant with the notice of law applicable to 
the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 
1055 (Fed. Cir. 2007).  

As to the duty to assist, VA obtained the Veteran's Social 
Security Administration (SSA) records, his VA medical 
treatment records, and his private medical treatment records.  
The Veteran has not asserted, and the record does not 
indicate, that there are any additional pertinent records 
obtainable.  The Board finds that no additional assistance is 
required to fulfill the duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

In a December 2007 remand decision, the Board stated that a 
December 1992 VA Form 28-1905d, Special Report of Training, 
should be considered an informal claim for TDIU.  The form 
reports that the Veteran stated that he could not and would 
not seek employment due to physical problems.  The form 
further notes that the Veteran stated that he had been 
awarded SSA disability benefits.  

For increased rating claims, the effective date will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later, or in some cases up to a year prior to 
receipt of claim if it is factually ascertainable that the 
increase in disability occurred in the year prior to the 
receipt of claim.  See 38 C.F.R. § 3.400(o).  As shown below, 
the Board finds that entitlement arose later than the 
December 1992 date of receipt of claim.  Additionally, the 
Board finds that the criteria for TDIU was not met 
(entitlement did not arise) until April 17, 1998.  

In this case, the record does not show that the Veteran was 
totally disabled due to service-connected disability prior to 
April 17, 1998.  Prior to April 17, 1998, the Veteran's only 
service-connected disability was a left knee disability.  
Prior to April 17, 1998, the Veteran's left knee was rated as 
30 percent disabling. 

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to a single 
service-connected disability provided that the disability is 
rated at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Prior to April 17, 1998, the Veteran only had a single 
service-connected disability rated at 30 percent.  
Consequently, the Veteran did not meet the percentage 
disability requirement for TDIU prior to that date.  See 38 
C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration is 
provided in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.

The Veteran's claims files were examined by the Director, 
Compensation and Pension Service in August 2009.  From a 
review of the Veteran's records the Director determined that 
the Veteran met the criteria for the extraschedular award of 
TDIU as of April 17, 1998.  The director indicated that the 
Veteran did not meet the criteria for an extraschedular TDIU 
prior to that date.  

The Board notes that the medical evidence of record prior to 
April 17, 1998, confirms that the Veteran was not 
unemployable solely due to his service-connected left knee 
disability.  The record does show that he was retired on 
disability from the United States Post Office in May 1989 due 
to his left knee interfering with the Veteran's ability to 
distribute mail.  A June 1989 letter, however, from the 
Veteran's orthopedic physician indicates that the Veteran 
would be able to perform sedentary employment.  The record 
does not show that the Veteran was unable to perform 
substantially gainful sedentary employment due to his left 
knee disability prior to April 17, 1998.  The Board 
recognizes that the Veteran was found to be unemployable by 
the SSA in July 1992.  The SSA award, however, was based on 
several disabilities including bilateral hearing loss and 
dysthymia, and SSA did not indicate that the Veteran was 
unemployable solely due to his service-connected left knee 
disability.  

Since the Veteran did not meet the schedular criteria for a 
TDIU prior to April 17, 1998, and since he did not meet the 
criteria for an extraschedular TDIU prior to that date, 
entitlement did not arise prior to April 17, 1998.  Even 
though the Board has determined that an informal claim was 
received in December 1992, the Veteran is not entitled to an 
effective date prior to the date entitlement arose.  
38 C.F.R. § 3.400(o).  Since entitlement did nor arise prior 
to that April 17, 1998, an effective date prior to that date 
is not warranted.  


ORDER

An effective date prior to April 17, 1998, for the award of a 
total disability rating based on individual unemployability 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


